Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE filed on 4-26-2021 is acknowledged.
Claims included in the prosecution are 1 and 4-8.
The following are the rejections. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2005/0201968) in combination with Temple (US 2013/0202480) and Lakner (US 2004/0192894), Lichter (US 2016/0228357) and Theberge (US 2011/0010817).
Koenig teaches liposomal compositions containing carbohydrate, hydrogen peroxide mixtures to prepare a crystalline product for the reduction of odors. The 
Temple teaches that oxidizing agents such as peroxide aqueous composition which produce hydroxyl radicals oxidizes the odor and noxious components. The oxidizing compounds taught include ozone and hydrogen peroxide (Abstract, 0003, 0018, 0032, 0068 and 0092).
Lakner teaches multilamellar liposomal compositions containing fatty acid derivatives of amino acids. According to Lakner, these fatty acid derivatives of amino acids enhance the liposomal drug encapsulation. The liposomes were suspended in phosphate buffer containing sodium chloride (Abstract, Fig. 1, 0007-0017, 0026-0035, 0043-0049 and examples, Example 3 in particular). Lakner however, does not teach bicarbonate buffer and the molarity of the buffer.
Lichter while disclosing multilamellar liposomal compositions teaches that bicarbonate buffer, phosphate buffer or Tris buffer could be used (Abstract, 0256, 0634 and 0650-0654).
Theberge teaches that bicarbonate is an odor absorbent (0094)..
To encapsulate compounds such as hydrogen peroxide or ozone as the hydroxyl producing oxidants instead of carbohydrate—hydrogen peroxide taught by Koenig with .
3.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in combination with Lakner (US 2004/0192894), Lichter (US 2016/0228357) and Theberge (US 2011/0010817).
Ogawa teaches liposomal compositions encapsulating hydrogen peroxide (Abstract, 0066, 0080). Ogawa however, does not specify the nature of lipids in the liposomes. Ogawa does not each the buffer in which the liposomes are suspended and excipient, sodium chloride.
Lakner teaches liposomal compositions containing fatty acid derivatives of amino acids. According to Lakner, these fatty acid derivatives of amino acids enhance the liposomal drug encapsulation (Abstract, Fig. 1, 0007-0017, 0026-0035, 0043-0049 and examples).

Theberge teaches that bicarbonate is an odor absorbent (0094)..
The use of liposomes of Lakner to encapsulate hydrogen peroxide taught by Ogawa would have been obvious to one of ordinary skill in the art since Lakner teaches that these fatty acid derivative containing liposomes enhance the liposomal drug encapsulation. To use bicarbonate buffer in appropriate molarity for the suspension of liposomes would have been obvious to one of ordinary skill in the art  since Lichter teaches bicarbonate buffer is one of the buffers which can be used in liposomal compositions. One of ordinary skill in the art would be motivated further to use bicarbonate buffer since Theberge teaches that bicarbonate is an odor absorber.
4.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Temple (US 2013/0202480) in combination with Lakner (US 2014/0192894) or vice versa, optionally in further combination with Ogawa (US 2010/0010417) or San (US 2005/0281890), further in combination with Lichter (US 2016/0228357) and Theberge (US 2011/0010817)..
	Temple teaches that oxidizing agents such as peroxide aqueous composition which produce hydroxyl radicals oxidizes the odor and noxious components. The oxidizing compounds taught include ozone and hydrogen peroxide (Abstract, 0003, 0018, 0032, 0068 and 0092).
	What is lacking in Temple is the teaching of encapsulation of hydrogen peroxide or ozone in liposomes.

	San teaches liposomal compositions containing hydrogen peroxide for extended effect. The compositions can be in the form of gels, lotions, creams and liquids (Abstract, 0031 and claims)
	It would have been obvious to one of ordinary skill in the art to encapsulate hydrogen peroxide in the liposomes of Lakner with a reasonable expectation of success since liposomes are known in the art as sustained release vehicles for encapsulated active agents. One of ordinary skill in the art would be motivated further to encapsulate peroxide of Temple in liposomes since the reference of  Ogawa shows that liposomal encapsulation of peroxides is known in the art and San teaches encapsulation of hydrogen peroxide for extended effect. To use bicarbonate buffer in appropriate molarity for the suspension of liposomes would have been obvious to one of ordinary skill in the art  since Lichter teaches bicarbonate buffer is one of the buffers which can be used in liposomal compositions. One of ordinary skill in the art would be motivated further to use bicarbonate buffer since Theberge teaches that bicarbonate is an odor absorber.
5.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Esterly (US 2008/0031938) in view of Lakner (US 2014/0192894) or vice versa, further in combination with Lichter (US 2016/0228357) and Theberge (US 2011/0010817). .
	Esterly teaches encapsulation of ozone in liposomes (Abstract and 0026).
	What is lacking in Esterly is the use of amino acid lipid analogue for the formation of liposomes.

	The use of amino acid lipid analogs to encapsulate ozone taught by Esterly would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Lakner teaches these compounds by themselves or in combination with other phospholipids form liposomes and these liposomes can be used to encapsulate active agents. Although Esterly does not teach the medium in which the liposomes are suspended, to suspend the liposomes for application in bicarbonate buffer with appropriate molarity would have been obvious to one of ordinary skill in the art  since Lichter teaches bicarbonate buffer is one of the buffers which can be used in liposomal compositions. One of ordinary skill in the art would be motivated further to use bicarbonate buffer since Theberge teaches that bicarbonate is an odor absorber.
6.	Claims 1and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 2.	Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Koenig (US 2005/0201968) in combination with Temple (US 2013/0202480) and Lakner (US 2004/0192894), Lichter (US 2016/0228357) and Theberge (US 2011/0010817); OR 2) over Ogawa (US 2010/0010417) in combination with Lakner (US 2004/0192894), Lichter (US 2016/0228357) and Theberge (US 2011/0010817); OR 3 over Esterly (US 2008/0031938) in view of Lakner (US 2014/0192894) or vice versa, further in combination with Lichter (US 2016/0228357) and Theberge (US 2011/0010817). .all three as set forth above, further in view of Lukacsko (US 2004/0209954), Jones (5,510,120), Tasz (US 2007/0142260) individually or in combination..

	Lukacsko teaches compositions for treating body odors. According to Lukacsko, the compositions can be applied in any topically used form such as aerosol, creams, ointments and lotions (Abstract, 0024, 0026, 0037 and claim 32).
Jones while disclosing odor reducing compositions teaches that the compositions can be applied as solutions, lotions, cream or using an aerosol device (Abstract, col. 3, lines 10-53 and col. 6, lines 36-47).
Tasz while disclosing compositions containing hydrogen peroxide teaches the use of aerosol or spray pump containers (Abstract, 0011, 0018, 0046).
The application of the odor reducing compositions in a suitable form such as lotions or cream or using an aerosol device would have been obvious to one of ordinary skill in the art since such forms are routinely used for topical application of odor reducing liposomal compositions as taught by Lukacsko, Jones or Tasz.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections made based on applicant’s amendments to the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612